The same point was argued in this Court.
Per Curiam.
We think it our duty to interpose on a ground not taken by counsel. The-defendant below, appealed from the judgment of a justice against him for four dollars; and it does not appear from any cross demand set up before the magistrate, or in the common pleas, that more was in dispute: so that the common pleas could not rightfully hold jurisdiction of the appeal. The *278judgment is therefore reversed, the apeal quashed, and the record remitted to have the judgment of this court carried into execution.
Judgment reversed.